Citation Nr: 1726203	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  12-07 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas 


THE ISSUE

Entitlement to Dependents Educational Assistance (DEA) benefits under Chapter 35 of Title 38, United States Code.


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had 20 years of active service in the U.S. Air Force and retired in 1987.  The appellant is one of his adult children.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 administrative decision by issued by the Department of Veterans Affairs (VA) Education Center in Muskogee, Oklahoma (Muskogee Education Center) which denied the appellant's claim of entitlement to DEA benefits under Chapter 35 of Title 38, United States Code.  The appellant disagreed with this decision in November 2011.  She perfected a timely appeal in March 2012 and requested a Travel Board hearing at the VA Regional Office (RO) in Waco, Texas.

Because this appeal involves a claim for VA education benefits, the Muskogee Education Center has jurisdiction in this appeal.  The Board notes that the appellant lives within the jurisdiction of the RO in Waco, Texas.  In a February 2015 remand, the Board requested the Waco RO to schedule a hearing before the Board.  The case is again before the Board for appellate review.    

The appeal is again REMANDED to the Agency of Original Jurisdiction.  VA will notify the appellant if further action is required on his part.


REMAND

In response to the February 2015 remand, the RO notified the Veteran in November 2016 of a hearing scheduled for her on December 13, 2016.  A memorandum dated in December 2016 indicates that the Veteran twice contacted the RO, indicating that his daughter the appellant would not be able to testify at a hearing until after December 16, 2016.  The Veteran indicated, according to the memorandum, that the appellant's school teaching responsibilities conflicted with the earlier scheduled hearing.  The case should again be remanded for a hearing the appellant can attend.  

The Board further notes that the appellant requested a Travel Board hearing in her March 2012 VA Form 9, and not a videoconference hearing, which was offered to her in the December 2016 notice letter.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board hearing at the RO in Waco, Texas.  A copy of the notice letter sent to the appellant concerning this hearing should be included in the claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




